DETAILED ACTION

The present application (Application No. 16/193,217) is being examined under the first inventor to file provisions of the AIA .
This Supplemental Office Action replaces the Final Rejection mailed 04/15/2022. The reason for issuing this Supplemental Office Action is to correct the finality of this office action, due to a human error on the part of the examiner. The examiner writes his office actions in MS Word and then posts his actions in PE2E OC, and although a newly examined Final Rejection had been written to respond to Applicant Remarks dated 02/02/2022, the examiner mistakenly and inadvertently posted again instead of this newly written final rejection, the same, pending, Non-Final Rejection that had been previously mailed on 11/02/2021. 
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 02 February, 2022.


Status of Claims

Claims 1, 8, 15, have been amended. Claims 6-7, 14, 20, were previously canceled. Therefore, claims 1-5, 8-13, 15-19, are currently pending and addressed below.


Claim Interpretation

The invention delivers an advertisement based on an emotional state of the user, and different advertisements having different emotional-state target criteria matching the present emotional state of the user, are selected. If at a particular moment a particular emotional state is determined then: (i) delivery of an ad may be deferred or delayed or (ii) an advertisement may be sent anyway. Either way, now or later the advertisement is based on the emotional state of the user.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8-13, 15-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 8 and 15, as amended, recites in combination, the limitations such as “sensing an emotion of the user”, “determining a mood of the user” and “based at least in part on the sensed emotion and the user mood”. However, one of ordinary skill in the art would have no way of understanding what Applicant is attempting to claim with this limitation since the specification as filed does not provide an explanation or a definition that would indicate 
It is noted, a person’s mood if sensed, is always a sensed emotion. Further, it is actually not clear whether there is such a thing as an emotion that is not representative of mood, but in the absence of a clear definition of terms, this amended recitation is at best extremely ambiguous and confusing. Appropriate clarification and correction is required.
For purposes of examining these claims, Cudak4146 explicitly discloses mood (see at least Cudak4146, ¶27-28, 37), and likewise Cudak4146 explicitly discloses sentiment (see at least Cudak4146, ¶27-38).
Likewise Heraz2722  explicitly discloses: In this specification, an expressed emotion may reflect a natural, instinctive state of mind deriving from the individual's circumstances, mood, or relationships with other individuals, and may include, but are not limited to, anger, awe, desire, fear, grief, hate, laughter, and love (see at least Heraz2722, ¶1:36-41).


Subject Matter Eligibility - 35 USC § 101 (2019 PEG)

Step 1: In the instant claims 1-5 are directed to a method (a process), claims 8-13 are directed to a system (an apparatus), and claims 15-19 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims are directed to "...sensing an emotion of the user... to determine an emotional state of the user; inhibiting transmission of the advertisement based at least in part on the sensed emotion; and providing a recommendation of a time to deliver the advertisement to the user based at least in part on the sensed emotion.". Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing an recommendation.
Step 2A- Prong 2: Although the additional claim elements are recited at a high level of generality and the steps that they execute individually represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself., when the claim elements are viewed as a whole, these additional elements impose meaningful limits on practicing the abstract idea. In particular, although there is only a tenuous link to an algorithm that performs the steps of the method, the amended limitation requiring a correlation between a sentiment determination, a news event and a user’s location, in addition to the inhibiting features, integrate the abstract idea into a practical application. Thus, the claims are eligible.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13, 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over Cudak et al. (US 2015/0264146) (hereinafter “Cudak4146”), in view of Heraz (US 10,732,722) (hereinafter “Heraz2722”), and further in view of French et al. (US 2016/0086230) (hereinafter “French6230”).

Regarding claims 1, 8, 15, Cudak4146 discloses: a computer-implemented method for performing emotion-awareness timing delivery of advertisements, the computer-implemented method comprising:
(receiving, by a processor, user information for a user). (receiving an advertisement based at least in part on the user information). 
(inhibiting transmission of the selected advertisement based at least in part on the sensed emotion, wherein inhibiting the transmission of the selected advertisement comprises delaying the selected advertisement for at least a default period of time).
(providing a recommendation of a time to deliver the selected advertisement to the user based at least in part on the sensed emotion).
Cudak4146 discloses: 
In reference to a particular message (i.e., a message from Gary’s son to Gary), the current sentiment of the message recipient (i.e., Gary) is used to determine the best time to deliver the message, so that this message recipient (i.e., Gary) will be more prone or likely to relate in a positive way to the message. (see at least Cudak4146, ¶27). In response to a determination that the message recipient is in a bad mood, delivery of the message to the message recipient is delayed until such time when “a target sentiment” of the message recipient is reached when the emotional state of the recipient will indicate a higher willingness to receive the message. (see at least Cudak4146, ¶27-37).
Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20). The delay may be based on a determination of a better time to transmit the message (see at least Cudak4146, ¶27-28). The delay may be based on a determination of a sentiment from negative to positive (see at least Cudak4146, ¶27-28). These time limit and/or emotional state improvement represent “a default period of time” as claimed, and “a recommendation of a time to deliver”.
Target sentiment criteria associated with the particular message which must conditionally be met for (required) for delivery of the message. (see at least Cudak4146, ¶27-28, 37).

(a storage medium, the storage medium being coupled to a processor); (the processor) (a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Cudak4146, fig. 1-2, ¶41-44). 

(sensing an emotion of the user);  (determining a mood of the user); (sensed emotion and the user mood). Cudak4146 explicitly teaches mood (see at least Cudak4146, ¶27-28, 37), and likewise explicitly teaches sentiment (see at least Cudak4146, ¶27-38). It is further noted that a person’s mood if sensed, is always a sensed emotion.

Cudak4146 does not disclose: (sensing an emotion of the user, wherein sensing the emotion utilizes one or more sensors to determine an emotional state of the user). 
However Heraz2722  discloses:
In this specification, an expressed emotion may reflect a natural, instinctive state of mind deriving from the individual's circumstances, mood, or relationships with other individuals, and may include, but are not limited to, anger, awe, desire, fear, grief, hate, laughter, and love (see at least Heraz2722, ¶1:36-41).
Environment 100 that determines and characterizes emotions represented by time-evolving, free-form movements of one of more portions of a user's body. Environment 100 may, in some aspects, include a sensor device 102, a client device 110, and an emotion detection system 120, which may be interconnected through any appropriate combination of communications networks. (see at least Heraz2722, fig. 1A, ¶6:63-7:3). Sensor device 102 (see at least Heraz2722, ¶11:21-33).
In some implementations, emotion detection system 120 may receive portions of movement data 104 from client device 110 and additionally or alternatively, from sensor device 102. (see at least Heraz2722, ¶12:14-17).
More specifically, both Cudak4146 and Heraz2722 are directed towards inferring an emotional state of a user. Heraz2722teaches the improvement that the inferring an emotional state is performed by a sensor;
  therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Cudak4146 in view of Heraz2722; to include using a sensor to infer an emotional state of the user. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (using a sensor to infer an emotional state of the user) to improve a similar method (inferring an emotional state of a user) in the same way. This improved functionality for responding to user queries is a predictable result within the capabilities of one of ordinary skill in the art, in view of the ubiquitous use of sensors.

Cudak4146 does not disclose: (determining a mood of the user based at least in part on obtaining information of a news event from a news source and correlating a user location to the news event).
However Heraz2722 discloses: In further examples, emotion detection system 120 may obtain data identifying occurrences of various external events, such as current weather conditions, current news headlines, or current stock reports, during the current collection period. For instance, emotion detection system 120 may determine a geographic location of the user based on an IP address associated with client device 110 or based on portions of movement data 104, and may obtain data from one or more external computing systems data that identifies a weather condition at the user's geographic location during the current collection period. Visualization module 128 may generate additional interface data that identifies the external event, such as the weather condition at the user's geographic location, and emotion detection system 120 may transmit portions of the additional interface data to client device 110 for presentation to the user in conjunction with the representation of the determined emotion and corresponding intensity. (see at least French6230, ¶33:4-27).
therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Cudak4146 further in view of Heraz2722; to include using weather conditions, current news headlines, or current stock reports, and location information (weather condition at the user's geographic location) to infer an emotional state of the user. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (detecting emotion based on news events as it relates to a user’s location) to improve a similar method (inferring an emotional state of a user) in the same way. This improved functionality for responding to user queries is a predictable result within the capabilities of one of ordinary skill in the art, in view of the ubiquitous use of sensors.
In addition, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this additional granularity enhances the relevance of the emotion and mood determination.

The combined system of Cudak4146 and Heraz2722 does not disclose: (selecting an advertisement based on one or more advertisement service levels, wherein each of the one or more advertisement service levels indicate a probability the selected advertisement results in a purchase).
French6230 discloses: An implementation in which advertising content considered and selected for delivery to a user is based on a score which indicates the probability of a user to express a positive or negative opinion regarding a product, a probability of a user to purchase or express a level of satisfaction with a product, or other attitudes or tendencies of a user with a certain product (see at least French6230, ¶25, see also ¶20, 84-85, 91).
In French6230 the positive or negative opinion or attitude represents a predicted probability of an emotional state of a user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Cudak4146 and Heraz2722, to include the specific purchase probability element as claimed. The rationale for combining in this manner is that both the combined system of Cudak4146 and Heraz2722, and French6230, are directed towards sentiment-based elements in content selection techniques. French6230 further offers the improvement that the advertisement selection process is directed towards predicting ad performance elements, where said predictions extends to purchases.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (ad probabilities re purchase-type behavior in French6230) to improve a similar method (providing advertisement content based on emotional state) in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this combination obtains the predictable result of selecting the most appropriate, relevant and effective ad with the additional marketing benefit of predicted purchase data. 

Regarding claims 2, 9, 16, Cudak4146 in view of Heraz2722 and French discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Cudak4146 discloses: (wherein inhibiting the transmission of the advertisement is based at least in part on a group threshold). Numerical sentiment threshold of a group of users (see at least Cudak4146, ¶24-25, 39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Cudak4146, Heraz2722 and French further in view of Cudak4146, to include “inhibiting”  functionality of a group of people. The motivation for this expansion is that it enables the system to address the sentiment of a larger audience at once, thereby enhancing the targeting functionality of the system.

Regarding claims 3, 11, 18, Cudak4146 in view of Heraz2722 and French6230 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Cudak4146 further discloses: (wherein inhibiting the advertisement for a period of time is based at least in part on one of the sensed emotion or a detected event). Determining the optimal time to deliver advertising content to a user based on detected emotion/mood  (see at least Cudak4146, ¶27-37). Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20).


Regarding claims 4, 12, 19, Cudak4146 in view of Heraz2722 and French6230 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.

Cudak4146 further discloses: (matching the advertisement with a period of time based at least in part on one of the sensed emotion or a detected event).  (see at least Cudak4146, ¶27-37). Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20).

Regarding claims 5, 13, Cudak4146 in view of Heraz2722 and French6230 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
Cudak4146 further discloses: (transmitting the advertisement at the recommended time to a user device).  (see at least Cudak4146, ¶27-37). Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20).

Regarding claims 10, 17, Cudak4146 in view of Heraz2722 and French6230 discloses: All the limitations of the corresponding parent claims (claim 10; and claim 15; respectively) as per the above rejection statements.
As explained in the rejection of the parent  claims, Cudak4146 in view of Heraz2722 teaches: (wherein sensing the emotion comprises utilizing a plurality of sensors to determine an emotional state of the user).


Response to Arguments

Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant's arguments are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 
10732722 Heraz which teaches: (determining a mood of the user based at least in part on obtaining information of a news event from a news source and correlating a user location to the news event), also teaches sensors, and therefore 20180349923 Edwards is no longer used.


Conclusion

. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure . 

Hajiyev et al. (US 2 017/00818008)
>    uses collected behavioral data and in particular emotional response data obtained from facial images of the user to generate or otherwise control ad invention or ad display on the fly
Sherer et al. (US 2016/0314490)
>    dynamically alters advertising to be more effective based on sensory cues, detected emotion, etc.
Non-Patent Literature reference: "20+ Emotion Recognition APIs That Will Leave You Impressed, and Concerned", by Bill Doerrfeld. Nordic APS. December 31, 2015.
>    details a plurality of emotion recognition systems used to perform emotion detection, sentiment analysis, etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681